RCH/NJM
F.# 2019R00206

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

wee ee ee ee ee eee eee 4
UNITED STATES OF AMERICA STIPULATION & PROTECTIVE
ORDER
-against- 21 CR 254 (RPK)
HEATHER BUSCH,
ROBERT HASSETT and
ROBERT SMITH,
Defendants.
a ee ee ee ee ee ee eee xX

IT IS HEREBY STIPULATED AND AGREED by the undersigned attorneys and
ORDERED by the Court that a protective order be issued pursuant to Federal Rule of Criminal
Procedure 16(d) (“Protective Order”), stating that:

l. The government will produce material to Defense Counsel (as defined
below) marked with the words “PROTECTED MATERIAL,” or otherwise identified in the
government’s sole discretion in writing as such (the “Protected Discovery”). The Protected
Discovery will include:

a. Witness statements under 18 U.S.C. § 3500;
b. Information that could lead to the identification of potential
witnesses, including civilian, foreign and domestic law

enforcement witnesses and cooperating witnesses;

 
c. Information related to ongoing investigations, including
information that could identify the targets of such investigations;
and

d. Information related to sensitive law enforcement techniques.

This Protected Discovery will not be copied or disseminated to anyone other than the defendant
ROBERT HASSETT (the “defendant”), Defense Counsel or Defense Counsel’s Team (as
defined below), and must remain in the custody of Defense Counsel or Defense Counsel’s Team
at all times.

2. “Defense Counsel” is defined as an attorney who has filed a notice of
appearance on behalf of the defendant and is admitted to practice in the Eastern District of New
York “EDNY”), or was admitted to the EDNY pro hac vice to represent the
defendant. “Defense Counsel’s Team” is defined as an attorney employed by Defense
Counsel’s law firm or organization who is assigned to assist in the preparation of the defense.
Defense Counsel’s Team also includes paralegals, investigators, translators, litigation support
personnel and secretarial staff employed by Defense Counsel’s law firm or organization who are
assigned to assist in the preparation of the defense. Defense Counsel’s Team also includes
those persons who are formally engaged to assist in the preparation of the defense, including
Expert Witnesses.!

3. Defense Counsel shall review the terms of this Protective Order with the
defendant and members of Defense Counsel’s Team. Further, Defense Counsel shall have the

defendant and every member of Defense Counsel’s Team sign an acknowledgement form

 

' An “Expert Witness” is defined as a person who has been retained by Defense
Counsel to offer testimony at trial pursuant to Federal Rule of Evidence 702.

 
provided by the government affirming that they understand the terms of the Protective Order and
consequences of violating the Protective Order prior to reviewing any of the Protected
Discovery. Defense Counsel shall keep an accounting of the pages of the Protected Discovery
provided to members of Defense Counsel’s Team.

4. When negotiating with a Prospective Expert Witness? in anticipation of
engaging that person to assist in the preparation of the defense, Defense Counsel, or any defense
investigator or paralegal who is part of Defense Counsel’s Team, may show (but not provide)
Protected Discovery to the Prospective Expert Witness, if it is determined that it is necessary to
do so for the purpose of engaging the expert or preparing the defense of the case. Each
Prospective Expert Witness to whom disclosure of Protected Discovery is made shall be
provided a copy of this Protective Order by Defense Counsel and will be advised by Defense
Counsel that he or she shall not further disseminate the Protected Discovery, except at the
express direction of Defense Counsel and in accordance with the terms of this Protective Order.
Defense Counsel shall have the Prospective Expert Witness sign an acknowledgement form
provided by the government affirming that he or she understands the terms of the Protective
Order and consequences of violating the Protective Order prior to reviewing any of the
Protected Discovery. Defense Counsel shall keep an accounting of the pages of the Protected
Discovery shown to Prospective Expert Witnesses.

5. Should Defense Counsel wish to have persons who are not part of Defense

Counsel’s Team, other than Prospective Expert Witnesses, view copies of the Protected

 

* A “Prospective Expert Witness” is defined as a person who potentially may
offer expert testimony at trial or who otherwise will provide scientific, technical or other
specialized knowledge to Defense Counsel that is necessary to the preparation of the defense
pursuant to Federal Rule of Evidence 702. A “Prospective Expert Witness” does not include
potential fact witnesses, investigators or any person who is not qualified to offer testimony
regarding scientific, technical or other specialized knowledge under Rule 702.

 
Discovery for the purposes of assisting in the defense of this case, Defense Counsel shall submit
their names to the Court for approval prior to their viewing of the Protected Discovery
(collectively, “Approved Persons”). Defense Counsel shall provide the government with the
name of any such person prior to its request for Court approval, and the government shall be
provided the opportunity to respond to the Court prior to approval? An Approved Person shall:
a. sign the acknowledgement form described in paragraph 3 above,

prior to viewing the Protected Discovery;

b. view the Protected Discovery in the presence of Defense Counsel;
and
c. not retain custody of any of the Protected Discovery.

Defense Counsel shall keep an accounting of the pages of the Protected Discovery provided to
the Approved Person and ensure that all pages of the Protected Discovery remain in the custody
of Defense Counsel or Defense Counsel’s Team.

6. The defendant is prohibited from taking Protected Discovery, or copies
thereof, into any jail facility, or possessing such material or copies in any such facility, except
when reviewing the material in the presence of Defense Counsel or Defense Counsel’s Team.
Such persons may review with the defendant Protected Discovery produced by the government
to Defense Counsel, but may not permit the defendant to retain such materials, or copies thereof.

The defendant is further prohibited from disseminating or discussing Protected Discovery with

 

3 In the event that disclosure of the name of an Expert Witness, a Potential Expert
Witness or an Approved Person to the government would disclose defense strategy, defense
counsel may request that the government designate firewall counsel, who will then receive the
name from defense counsel and file any appropriate response with the Court. Firewall counsel
will not disclose such names to government counsel assigned to this case, without consent from
defense counsel or approval from the Court.
any individuals other than Defense Counsel, Defense Counsel’s Team, Prospective Expert
Witnesses and Approved Persons.

7. The provisions of this Protective Order shall not be construed as
preventing disclosure of any information in the public domain (other than through a violation of
the Protective Order) or information obtained independently from the sources described in
Paragraph 1 above, except witness statements under § 3500, even if available in the public
domain, cannot be further disseminated by Defense Counsel or Defense Counsel’s Team.

8. Absent prior agreement of the government or permission from the Court,
Protected Discovery shall not be included in any public filing with the Court, and instead shall be
submitted under seal. This restriction does not apply to documents that are or become part of the
public domain (other than through a violation of the Protective Order) or the public court record,
including documents that have been received in evidence at other trials, except witness
statements under § 3500, even if available in the public domain or the public court record, shall
not be included in public court filings, absent prior agreement of the government or permission
from the Court.

9. If the government becomes aware that the justification for designating a
particular document as Protected Discovery no longer exists, the government shall advise
Defense Counsel and the Court that such material is no longer subject to the Protective Order.

10. _ Either party to this Protective Order may petition the Court at any time for
a modification of the Protective Order. Defense Counsel may petition the Court at any time to
challenge the government’s designation of material as Protected Discovery.

11. | A copy of this Protective Order shall be kept with the Protected Discovery

at all times.
12. At the conclusion of this criminal case, Defense Counsel will return the
Protected Discovery to the government, except that Defense Counsel may retain one copy in
Defense Counsel’s file for use in potential post-trial proceedings.

Dated: Brooklyn, New York
May /¥ , 2021

MARK J. LESKO
Acting United States Attorney
Eastern District of New York

By: Kygne C. Narnree
Kise Scotari; B8y. Tone Ran/ Manley 5g. Rydn C. Harris
Counsel to Robert Hassett Nicholas J. Moscow

Assistant U.S. Attorneys
718-254-7000

 

SO ORDERED:

 

The Honorable Rachel P. Kovner
United States District Judge
